AVENANT No. 3
AU CONTRAT D'ASSOCIATION ET À SES ANNEXES

REGISSANT LE PERMIS "ZARAT"

ENTRE LES SOUSSIGNES

L'ENTREPRISE TUNISIENNE D’ACTIVITES PETROLIERES (ci-après dénommée
“ETAP"), établissement public à caractère industriel et commercial, dont le siège est à
Tunis au 27 bis Avenue Khereddine Pacha, 1002 Tunis Belvédère, représentée par son
Président Directeur Général, Monsieur Mohamed Moncef Boussen;

D’UNE PART,
ET

M.P. ZARAT LIMITED (ci-après dénommée "M.P.ZARAT"), Société établie et régie
selon les lois des Iles Cayman, dont le siège social est à George Town, Grand Cayman,
les Cayman, faisant élection de domicile en Tunisie au 9-13 Rue 8000, Montplaisir,
1002 Tunis, représentée par son Vice-Président et Directeur Général, Monsieur Angus
M. Boxall;

ET

EDISTO TUNISIA, LTD. (ci-après dénommée "EDISTO"), Société établie et régie selon
les lois de Etat du Texas (U.S.A.), ayant son siège social à 10375 Richmond Avenue,
Suite 300, Houston, Texas, U.S.A., représentée par Maître S. Caid Essebsi;

ET

COMMAND PETROLEUM (TUNISIA) PTY, LTD. (ci-après dénommée
"COMMAND"), Société établie selon les lois de l'Etat de New South Wales, Australie,
ayant son siège social à Level 1 191 New South Head Road, Edgecliff NSW2027, Sydney,
Australie, représentée par Maître S. Caid Essebsi:

ET

MEDEX PETROLEUM LTD., (ci-après dénommée "MEDEX"), Société établie et régie
selon les lois de Chypre, dont le siège social est à Kyriakos Matis Avenue, Eagle House,
10th Floor, Ayioi Omolyites 1082 Cyprus, représentée par son Président Directeur
Général, Monsieur Tarek Mekada;

D'AUTRE PART.

IL EST PREALABLEMENT EXPOSE CE QUI SUIT :

À -

LE PERMIS ZARAT

1.

Un Arrêté Ministériel du 13 Septembre 1990, publié au J.O.R.T. No. 61 du 25
Septembre 1990, a accordé conjointement à ETAP et COHO INTERNATIONAL,
LTD. (COHO") le Permis ZARAT;

La Convention, le Cahier des Charges et leurs Annexes relatifs au Permis
ZARAT, signés à Tunis le 5 Avril 1990 entre P'ETAT TUNISIEN, d’une part, et
ETAP et COHO, d'autre part, ont été approuvés par la Loi No. 91-7 du 11
Février 1991 et publiée au Journal Officiel de la République Tunisienne
Q.O.R.T.) No. 13 du 15 Février 1991;

ETAP et COHO ont conclu le 5 Avril 1990 un Contrat d’Association et ses
Annexes (ci-après désigné "CONTRAT", approuvé par l’Autorité Concédante
par lettre No. 49 en date du 5 Avril 1990;

LES CESSIONS

Par Acte de cession en date du 19 Juillet 1991, COHO a cédé à MARATHON
PETROLEUM ZARAT, LTD. un intérêt de 30% dans le Permis ZARAT et les
obligations qui s’y rattachent; ladite cession a été autorisée par Arrêté Ministériel
du 23 Novembre 1991 et publié au J.O.R.T. No. 83 du 6 Décembre 1991;

Par lettre No. 19692 datée du 19 Août 1992, MARATHON PETROLEUM
ZARAT LTD. a notifié à l'Autorité Concédante et à ETAP la cession de la
totalité de ses intérêts et obligations dans le Permis ZARAT à sa filiale M.P.
ZARAT et ce conformément aux dispositions de PArticle 8 de la Convention;

Par Acte de Cession en date du 2 Avril 1992, COHO a cédé à NRM
OPERATING COMPANY L.P. un intérêt de 5% dans le Permis ZARAT et les
obligations qui s’y rattachent; ladite cession a été autorisée par Arrêté
Ministrériel du 28 Janvier 1993, paru au J.O.R.T. No. 12 du 12 Février 1993;

Par lettre en date du 26 Septembre 1992, NRM OPERATING COMPANY L.P.
a notifié à l'Autorité Concédante la cession totale de ses intérêts et obligations
dans le Permis ZARAT à sa filiale EDISTO et ce, conformément aux dispositions
de l’Article 8 de la Convention;

Par Acte de cession en date du 9 Septembre 1993, COHO a cédé à COMMAND
un intérêt de 10% dans le Permis ZARAT et les obligations qui s’y rattachent;
ladite cession a été autorisée par un Arrêté Ministériel du 16 Décembre 1993,
publié au J.O.R.T. No.1 du 4 Janvier 1994.

Un Avenant No. 1 au Contrat d’Association à été conclu le 16 Février 1993 aux

termes duquel M.P. ZARAT et EDISTO sont devenues Parties audit Contrat
d’Association; ledit Avenant No. 1 a été approuvé par la Direction Générale de /

o1

7

fé

10.

11.

12.

13.

14.

C-

PEnergie;

Un Avenant No. 2 au Contrat d’Association à été conclu le 7 Avril 1994 aux
termes duquel COMMAND est devenue Partie audit Contrat d’Association; ledit

Avenant No. 2 a été approuvé par l'Autorité Concédante par lettre de la 7

Direction Générale de l'Energie en date du 28 Juin 1994;

ETAP, M.P. ZARAT, EDISTO et COMMAND ont sollicité une extension de six
mois de la durée de validité de la période initiale du Permis ZARAT, soit
jusqu’au 24 Mars 1995. Cette extension a été approuvée par un Arrêté
Ministériel en date du 19 Octobre 1995, publié au J.O.R.T. No. 86 du 27/
Octobre 1995;

ETAP, M.P. ZARAT, EDISTO et COMMAND ont sollicité une extension d’une
année de la durée de validité de la période initiale du Permis ZARAT. Cette
extension a été approuvée par un Arrêté Ministériel du 19 Octobre 1995, publié /
au J.O.R.T. No. 86 du 27 Octobre 1995;

ETAP, M.P. ZARAT, EDISTO et COMMAND ont sollicité une extension de
quatre mois de la durée de validité de la période initiale du Permis ZARAT, soit
jusqu’au 24 Juillet 1996. Cette extension a obtenu lavis favorable du Comité

Consultatif des Hydrocarbures lors de sa réunion du 2 Avril 19964k acce-dée par

Rrrëké minishké nie du O2 /49$6 publié avT.CiRt de 46 /2/ASK.

Par Acte de cession en date du ler Avril 1996, EDISTO a cédé à MEDEX la
totalité de ses intérêts et obligations dans le Permis ZARAT, ledit Acte de cession

a été notifié à l'Autorité Concédante par lettre du ler Avril 1996. Cette cesssion
a obtenu l'avis favorable du Comité Consultatif des Hydrocarbures lors de sa
réunion du 2 Avril 19964 à dé avtorisée par Arrêté ministérid du C3 2/48
publié ac 3.0.RT du 416 /2/ 496.

LES CONCESSIONS

15.

16.

17.

ETAP, M.P. ZARAT, EDISTO et COMMAND ont sollicité en date du 31
Octobre 1995 l'octroi d’une Concession d'Exploitation des Hydrocarbures, dite
Concession de Didon; ladite demande de Concession a été soumise auprès des

services de la Direction Générale des Mines en date du 31 Octobre 1995, ayant 7

les références: 626766 à 626779;

M.P. ZARAT, EDISTO et COMMAND ont sollicité en date du 22 Janvier 1996
Poctroi d’une Concession des Hydrocarbures, dite Concession de Zarat; ladite
demande de Concession a été soumise auprès des services de la Direction
Générale des Mines en date du 25 Janvier 1995, ayant les références: 626872 à
626883;

M.P. ZARAT, EDISTO et COMMAND ont sollicité en date du 22 Janvier 1996
l'octroi d’une Concession d'Exploitation des Hydrocarbures, dite Concession
d'Elyssa; ladite demande de Concession a été soumise auprès des services de la
Direction Générale des Mines en date du 24 Janvier 1995, avant les références:
626884 à 626911:

C4

W

D- VENTE DES ACTIONS DE M.P. ZARAT A MEDEX

18. Par Acte de cession en date du 22 Mars 1996, toutes les actions de M.P. ZARAT
ont été acquises par MEDEX; ledit Acte de cession a été notifié à l’Autorité
Concédante par lettre du 25 Mars 1996 et il a obtenu l’avis favorable du Comité
Consultatif des Hydrocarbures, notifié à M.P. ZARAT par correspondence en
date du 4 Avril 1996.

Etant précisé que de cette cession ne devra résulter aucune obligation nouvelle

de quelque nature que ce soit, ou une quelconque limitation de droit pour ETAP
et ce par rapport aux documents contractuels régissant ledit Permis.

CECI ETANT EXPOSE, IL A ETE ARRETE ET CONVENU CE QUI SUIT :

4 ARTICLE 1:
Le Préambule ci-dessus fait partie intégrante du présent Avenant No. 3 au Contrat.

T ARTICLE 2:
MEDEX devient Partie au Contrat dans les conditions fixées par le présent Avenant
No.3 sous réserve des seules modifications qui leur sont apportées par l’ Avenant No.
1 et l’Avenant No. 2 et le présent Avenant, les dispositions du Contrat demeurent
valables et inchangées.

ARTICLE 3:

Sous réserve des modifications contenues au présent Avenant No. 3, chaque fois que le
terme EDISTO est employé dans le Contrat tel qu’amendé, il sera remplacé par
MEDEX.

ARTICLE 4:
Le deuxième paragraphe du Préambule du Contrat est modifié comme suit :

“Pour le Permis "ZARAT", les pourcentages de participation sont fixés comme

suit :

- Cinquante Cinq pour cent (55%) : ETAP

- Trente pour cent (30%) : M.P. ZARAT
- Dix pour cent (0%) : COMMAND
- Cinq pour cent (5%) : MEDEX

ARTICLE 5:
Les Parties au Contrat, à l'exception d'EDISTO, seront celles qui figurent au présent
Avenant No. 3. L’Article 1.2 du Contrat est ainsi modifié :

“Partie(s): désigne ETAP et/ou M.P. ZARAT et/ou COMMAND vi

et leurs cessionnaires éventuels". }

î A #
» / dé | Li
WU :

ARTICLE 6 :
L’Article 3.1 du Contrat est modifié comme suit :

"Les pourcentages de participation des Parties dans lAssociation sont :

- Cinquante Cinq pour cent (55%) : ETAP

- Trente pour cent (30%) : M.P. ZARAT
- Dix pour cent (0%) : COMMAND
- Cinq pour cent (6%) : MEDEX

ARTICLE 7 :
Dans l Article 7 de l’Avenant No. 1 au Contrat l'expression "Marathon en qualité

d’Opérateur" est remplacée par "M.P. Zarat en qualité d'Opérateur", à compter de la
date mentionnée dans le paragraphe No. 5 du Préambule du présent Avenant No. 3.

ARTICLE 8 :
L'article 27 du Contrat tel qu’amendé par l’Avenant No. 1 est modifié en ajoutant après
le mot "américaine" l’expression "ni chypriote, ni australienne".

ARTICLE 9 :
A l'Article 32 du Contrat, tel que modifié par les Avenants No. 1 et 2, sont ajoutés
l'adresse, les numéros de téléphone et de télécopie de MEDEX :

16 Kyriakos Matis Avenue Adresse Tunis :

Eagle House, 10th floor C/O Maître N. Ferchiou
Ayioi Omolvites 34 Place du 7 Novembre 1987
1082 Cyprus 1001 Tunis

Tel. 357 2 315939 Tel. 345.373

Fax 357 2 315553 Fax 350.028

ARTICLE 10 :
L'Article 1, paragraphe 4, alinea 7 de l'Accord Comptable (Annexe B au Contrat) est
modifié comme suit :

"Les dépenses encourues en devises étrangères seront comptabilisées en dinars
tunisiens au cours de change moyen interbancaire tel que publié par la Banque
Centrale de Tunisie pour le mois précédant le paiement."

ARTICLE 11 :
Le présent Avenant au Contrat prend effet le 1er Janvier 1996 sous réserve de son
approbation par l’Autorité Concédante et ce, conformément à l’Article 30 du Contrat.

ARTICLE 12 :

Le présent Avenant No.3 au Contrat est dispensé des droits de timbre; il sera enregistré
au droit fixe et ce conformément aux dispositions de l’Article 14 de la {
\

nvention.
/ \\ E
| NU, 4

Fait à Tunis en huit (8) exemplaires originaux
le Avril 1996.

4 g NOŸ. 1997

POUR L'ENTREPRISE TUNISIENNE POUR M.P. ZARAT LIMITED
D’ACTIVITES PETROLIERES

VILA

Angus Boxall

. :

Pa uni 2
RE
POUR MEDEX PETROLEUM LTD. POUR|EDISTO ot | LTD.
Ce

S. Caïd, ce

Tarek/Mekada
QU

J

| j
pull Lave (TUNISIA) PTY. LTD.

/

